DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 contains the limitation “the wavelength conversion material having an average particle diameter of 10 to 400 nm”, but does not set forth that the wavelength conversion material contains any particles, which makes the claim requirements comprising a plurality of particles having an average particle diameter of 10 to 400 nm”.

Claims 2-8 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof. 

Claim 7 contains the limitation “first and second transparent sheets disposed on both surfaces, respectively, of the transparent sheet member”. No surfaces of the transparent sheet member have been set forth and it is unclear which surfaces the limitation “both surfaces” is referring to. It is suggested that the claim be amended to read “first and second transparent sheets disposed on first and second surfaces, respectively, of the transparent sheet member”.

Claim 8 is additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof. 

	Claim 9 contains the limitation “the wavelength conversion material having an average particle diameter of 10 to 400 nm”, but does not set forth that the wavelength conversion material contains any particles, which makes the claim requirements unclear. It is suggested that the claim be amended to read “the wavelength conversion material comprising a plurality of particles having an average particle diameter of 10 to 400 nm”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hishiki (WO 2016/121792 A1, see English equivalent US 2017/0321119 for mapping).

Regarding claim 1, Hishiki discloses a solar cell system in Figure 6 for generating electricity by absorbing sunlight, the solar cell system comprising:
	a sheet-shaped structure (wavelength conversion film 54, [86]) comprising a wavelength conversion material (luminescent substance particle, [78]-[79]); and a power generation cell (82, [86]) disposed in a peripheral area of the sheet-shaped structure (Figure 6, the solar cells are disposed underneath the whole sheet shaped structure including in a peripheral area of the sheet shaped structure), the wavelength conversion material having an average particle diameter of 10 to 400 nm (see 10-40 nm diameter, [111]) and a maximum emission wavelength of 500 nm or more (see 900 nm peak, Figure 10, [12] and [129]).



Regarding claim 5, Hishiki discloses all of the claim limitations as set forth above. Hishiki additionally discloses that a maximum excitation wavelength of the wavelength conversion material is 400 nm or less (see 360 nm, [129] and [12]).

Regarding claim 6, Hishiki discloses all of the claim limitations as set forth above. Hishiki additionally discloses that the average particle diameter of the wavelength conversion material is within 10 to 200 nm (see 10-40 nm diameter, [111]).

Regarding claim 7, Hishiki discloses all of the claim limitations as set forth above. Hishiki additionally discloses that the sheet-shaped structure in is a structure comprising:
a transparent sheet member comprising the wavelength conversion material (wavelength conversion film) ([79], [82] and [88]); and 
first and second transparent sheets disposed on both surfaces, respectively, of the transparent sheet member (As discussed in [88], the wavelength conversion film can be disclosed between a plurality of components of the solar battery which would result in a first and second transparent sheets disposed on two surfaces of the transparent sheet member).
In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the sheet shaped structure as recited in claim 7 is the same as the sheet shaped structure disclosed by Hishiki, as set forth above, the claim is unpatentable even though the sheet shaped structure of Hishiki was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 8, Hishiki discloses all of the claim limitations as set forth above. Hishiki additionally discloses that the transparent sheet member comprises a resin ([79]-[84]), and the wavelength conversion material is dispersed in the resin ([79]-[84]).

Regarding claim 9, Hishiki discloses a sheet-shaped structure (wavelength conversion film 54, [86]) used for a solar cell system in Figures 3 and 6, the sheet-shaped structure (54) comprising a wavelength conversion material (luminescent .


Claims 1, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Kolk (US 2016/0233365, listed on IDS filed 3/26/2020).
Regarding claim 1, Van Der Kolk discloses a solar cell system in Figure 9C for generating electricity by absorbing sunlight (abstract and [16]-[17]), the solar cell system comprising:
	a sheet-shaped structure (waveguide structure 902) comprising a wavelength conversion material (luminescent particles 910) (Figures 9A-C, [8]-[9], [12]-[16] and [71]); and 
a power generation cell (photovoltaic cell 908) disposed in a peripheral area of the sheet-shaped structure (waveguide structure) (Figure 9C and [71]), 
the wavelength conversion material having an average particle diameter of 10 to 400 nm (see 50-200 nm diameter, [14]) and a maximum emission wavelength of 500 nm or more (1138 nm emission, [34] and [71]-[72]).

Regarding claim 4, Van Der Kolk discloses all of the claim limitations as set forth above. Van Der Kolk additionally discloses that the maximum emission wavelength of the wavelength conversion material is 780 nm or more (1138 nm emission, [34] and [71]-[72]).


Regarding claim 7, Van Der Kolk discloses all of the claim limitations as set forth above. Van Der Kolk additionally discloses that the sheet-shaped structure is a structure comprising: a transparent sheet member (luminescent layer 916) comprising the wavelength conversion material (particles 910) ([71] and [78]); and first and second transparent sheets disposed on both surfaces, respectively, of the transparent sheet member (916) (See three transparent layers in Figure 9C with luminescent layer 916 embedded between top and bottom layer, [78]).

Regarding limitations recited in claim 7, which are directed to method of making said sheet shaped structure (e.g. “a laminated structure”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 8, Van Der Kolk discloses all of the claim limitations as set forth above. Van Der Kolk additionally discloses that the transparent sheet member comprises a resin (polymer matrix, [74]), and the wavelength conversion material is dispersed in the resin ([74]).

Regarding claim 9, Van Der Kolk discloses a sheet-shaped structure (waveguide structure 902) used for a solar cell system (abstract and [16]-[17], Figure 9A), the sheet shaped structure comprising a wavelength conversion material (luminescent particles 910) (Figure 9A, [8]-[9], [12]-[16] and [71]); and 
the wavelength conversion material having an average particle diameter of 10 to 400 nm (see 50-200 nm diameter, [14]) and a maximum emission wavelength of 500 nm or more (1138 nm emission, [34] and [71]-[72]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hishiki (WO 2016/121792 A1, see English equivalent US 2017/0321119 for mapping), as applied to claims 1 and 9 above, in view of Cho et al. (US 2016/0200939).
Regarding claims 2-3 and 10, Hishiki discloses all of the claim limitations as set forth above. Hishiki additionally discloses that the sheet shaped structure is transparent to visible light and absorbs light in the UV range ([12], [79], [82]), but Hishiki does not 

Cho discloses a solar cell system for generating electricity by absorbing sunlight (abstract, [53] and [60]), the solar cell system comprising:
a sheet-shaped structure (wavelength converting sheet, abstract and [63]) comprising a wavelength conversion material (wavelength converting agent, abstract, [42], [51]-[52]); and 
a power generation cell (solar cell) disposed in a peripheral area of the sheet-shaped structure (The solar cell is a substrate for the wavelength converting sheet as discussed in [61] and [53] and necessarily is disposed in a peripheral area of the sheet shaped structure), the wavelength conversion material having an average particle diameter of 2 nm to 40 nm ([42]) and a maximum emission wavelength of 500 nm or more (see emission wavelength of 500 nm or higher, [63]).
Cho additionally discloses that the visible light transmittance Tvis of the sheet-shaped structure is 60% or more ([10] and [37]-[38]) and discloses that a maximum excitation wavelength of the wavelength conversion material is 400 nm or less ([63]). Cho teaches that the sheet shaped structure has excellent light transmittance and high wavelength conversion efficiency in the ultraviolet region which results in remarkable enhancement of light conversion efficiency in the solar cell system ([52] and [63]).
.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2016/0200939).
	Regarding claim 1, Cho discloses a solar cell system for generating electricity by absorbing sunlight (abstract, [53] and [60]), the solar cell system comprising:
a sheet-shaped structure (wavelength converting sheet, abstract and [63]) comprising a wavelength conversion material (wavelength converting agent, abstract, [42], [51]-[52]); and 
a power generation cell (solar cell) disposed in a peripheral area of the sheet-shaped structure (The solar cell is a substrate for the wavelength converting sheet as discussed in [61] and [53] and necessarily is disposed in a peripheral area of the sheet shaped structure), 


	Cho discloses an average particle diameter of 2 nm to 40 nm ([42]), but does not disclose the specifically claimed range of an average particle diameter of 10 to 400 nm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 3, modified Cho discloses all of the claim limitations as set forth above. Cho additionally discloses that the visible light transmittance Tvis of the sheet-shaped structure is 60% or more ([10] and [37]-[38]).

Regarding claim 4, modified Cho discloses all of the claim limitations as set forth above. Cho additionally discloses that the maximum emission wavelength of the wavelength conversion material is 780 nm or more ([64]).

Regarding claim 5, modified Cho discloses all of the claim limitations as set forth above. Cho additionally discloses that a maximum excitation wavelength of the wavelength conversion material is 400 nm or less ([63]).

prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 9, modified Cho discloses a sheet-shaped structure (wavelength converting sheet, abstract) used for a solar cell system (abstract), the sheet-shaped structure comprising a wavelength conversion material (wavelength converting agent, abstract, [42], [51]-[52]), the wavelength conversion material having an average particle diameter of 2 to 40 nm ([42]) and a maximum emission wavelength of 500 nm or more (see emission wavelength of 500 nm or higher, [63]).

	Cho discloses an average particle diameter of 2 nm to 40 nm ([42]), but does not disclose the specifically claimed range of an average particle diameter of 10 to 400 nm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to maximize the visible light transmission of the sheet shaped structure while minimizing the UV light transmission and maximizing the UV light absorption of the sheet shaped structure in the device of Cho, such that a difference (Tvis - Tuv) between a visible light transmittance Tvis in a range of 380 nm or more and less than 780 nm and a UV transmittance Tuv in a range of 300 nm or more and less than 380 nm of the sheet shaped structure is 50% or more, in order to maximize the light conversion efficiency of the solar cell system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726